Citation Nr: 0934627	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  02-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Veteran was scheduled for a Board hearing in August 2004.  
Notice of the hearing was provided in July 2004.  The Veteran 
failed to report for the hearing.  There is no indication 
that the Veteran requested a postponement of his scheduled 
hearing and no evidence of good cause for his failure to 
report.  Accordingly, his request for a hearing is treated as 
though it had been withdrawn and the Board will adjudicate 
the appeal based on the evidence of record.  38 C.F.R. 
§ 20.704(d) (2006).

In October 2004 and October 2006, the Board remanded the 
Veteran's claims for additional development.


FINDINGS OF FACT

1.  By a May 1978 decision, the RO denied a claim of service 
connection for ulcer disability.

2.  Evidence received since the May 1978 rating decision is 
cumulative of previously considered evidence.

3.  The Veteran does not have COPD or emphysema that is 
attributable to his active military service.




CONCLUSIONS OF LAW

1.  A May 1978 rating decision, which denied the Veteran's 
claim of service connection for an ulcer disability, is 
final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 3.104, 
19.112, 19.118, 19.119, 19.153 (1977).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a duodenal 
ulcer has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The Veteran does not have COPD or emphysema that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a December 2001 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim(s).  By a November 2006 
notice letter, the RO provided the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
November 2006 notice letter notified the Veteran that his 
claim of service connection for duodenal ulcer was previously 
denied by a May 1978 decision.  The definition of new and 
material evidence was provided.  The Veteran was told that 
new and material evidence was needed to reopen the previously 
denied claim and that the new evidence had to pertain to the 
reason the claim was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although the complete 
notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claims were properly re-
adjudicated in July 2007, following the notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2001 and November 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letter requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Allen Park VA Medical Center (VAMC), the Detroit VAMC, a Dr. 
G., and a Dr. R. as treatment providers.  Records from those 
treatment providers were requested and the available records 
were associated with the claims file.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.  In an August 2008 statement, the 
Veteran indicates that he is a recipient of benefits from the 
Social Security Administration (SSA); however, an 
October 2001 social work note from the treatment records of 
the Detroit VAMC indicates that the Veteran is ineligible for 
SSA disability benefits due to an insufficient work history.  
Thus the Veteran's SSA benefits are unlikely to contain 
medical records probative of the Veteran's service connection 
claims.  Nonetheless, the Veteran has not contended that any 
SSA records would contain information probative of the issues 
of service connection on appeal, which issues require 
consideration of whether a disability relates to military 
service performed in the 1960s.  C.f. Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Additionally, in March 2002 the Veteran was afforded a VA 
examination and in July 2007 a VA opinion was obtained 
regarding his claim of entitlement to service connection for 
COPD and emphysema, the reports of which are of record.  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  The 
opinion considers the statements of the Veteran, and provides 
a rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  Although a VA examination was not 
provided in connection with the Veteran's petition to reopen 
his claim of entitlement to service connection for duodenal 
ulcer, the duty to provide an examination does not apply to a 
claim to reopen a finally adjudicated claim without the 
submission or receipt of new and material evidence.  
38 C.F.R. § 3.159(c)(4)(iii).  As discussed in detail in the 
analysis section, the Veteran's claim of entitlement to 
service connection for duodenal ulcer has not been reopened; 
thus, an examination is not required.

II.  New and Material Evidence

The Veteran originally sought to establish service connection 
for ulcer disease in April 1978.  He submitted private 
treatment records from a Dr. G.  The records covered a period 
of treatment from May 1969 to April 1977.  The records show 
that the Veteran was treated for gastrointestinal-related 
complaints as early as January 1969 when he complained of 
cramping in the upper duodenum.  The diagnosis at the time 
was viral infection.  In May 1969 he was treated for 
entero-colitis.  The Veteran was diagnosed as having a 
possible peptic ulcer in February 1970.  He was later 
diagnosed with a duodenal ulcer in April 1970.  He had a 
subtotal gastrectomy in September 1970 although records 
associated with that surgery were not associated with the 
claims file.  The Veteran's claim was denied in May 1978.  
The basis for the denial was that there was no evidence of a 
stomach disorder or ulcer in service.  The Veteran did not 
appeal; thus, the decision is final.  See 38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 3.104, 19.112, 19.118, 19.119, 19.153 
(1977).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that 38 C.F.R. § 3.156, 
which defined new and material evidence, was revised, 
effective August 29, 2001.  66 Fed. Reg. 45,620- 30 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a) (2007)).  
It was revised again, effective October 6, 2006.  71 Fed. 
Reg. 52455-57 (Sept. 6, 2006).  Given the date of claim 
culminating in the instant appeal-August 24, 2001-the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect 
prior to August 29, 2001.  (That version appears in the 2001 
edition of Title 38 of the Code of Federal Regulations.)

The provisions of 38 C.F.R. § 3.156(a) (2001) define new and 
material evidence as evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of a 
previously denied claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  New evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  For purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the May 1978 decision 
included the Veteran's STRs and personnel records, medical 
treatment records from a Dr. G. dated from May 1969 to May 
1977, and statements from the Veteran.

New evidence added to the record since the May 1978 decision 
includes medical treatment records from the Allen Park VAMC 
dated from December 1985 to March 1999, medical treatment 
records from the Detroit VAMC dated from November 1985 to 
October 2007, and statements from the Veteran and his 
representative.

A review of the new evidence reflects treatment for various 
gastrointestinal conditions, including upper gastrointestinal 
endoscopies in August 1985 and March 2002 that indicate 
moderate-sized epiphrenic distal esophageal diverticulum; an 
August 2007 abdominal computed tomography that indicates 
gallbladder wall thickening and distention; and colonoscopies 
dated in December 1997 and August 2005 that indicate numerous 
polyps and status-post partial gastrectomy.  Although the 
records include a reiteration of the Veteran's contentions, 
no medical treatment provider has indicated that the 
Veteran's duodenal ulcer was related to his period of active 
military service.

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the evidence is cumulative of the 
evidence associated with the record prior to the last final 
decision because it reiterates the Veteran's prior 
contentions and prior diagnoses.  The new evidence of record 
does not address the in-service injury or disease element of 
the claim of service connection for duodenal ulcer-the 
absence of which was the reason the claim was denied in the 
May 1978 decision.  Moreover, it does not suggest a 
relationship between diagnosed disability and military 
service.  In short, nothing new is learned from the 
additional evidence other than the fact that the Veteran 
continues to have gastrointestinal problems.  Consequently, 
whether considered by itself or in connection with the 
evidence previously assembled, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Veteran's 
claim of service connection for duodenal ulcer is not 
reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2001).

III.  Service Connection

In a July 2002 statement, the Veteran contends that his COPD 
is related to his period of active military service.  
Specifically, he attributes his claimed disability to 
military chest x-rays that indicated a black spot on his 
right lung.  He has also attributed current disability to 
symptoms experienced in service, including shortness of 
breath after prolonged running, which was noted at his 
separation examination.  Thus, the Veteran contends that 
service connection is warranted for COPD and emphysema.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

A review of the Veteran's STRs reveals that the Veteran's 
October 1966 entrance examination report indicates a normal 
lung and chest evaluation, a normal chest x-ray, and a note 
of "mild" shortness of breath.  While in service, the 
Veteran was treated for an upper respiratory infection in 
November 1966.  The Veteran's September 1967 separation 
examination report indicates a normal lung and chest 
evaluation, a normal chest x-ray, and a note of "shortness 
of breath-after prolonged running."

A review of the Veteran's post-service medical records 
reveals that the Veteran has a current diagnosis of COPD.  An 
October 1995 treatment record of a routine visit from the 
Allen Park VAMC indicates that the Veteran's lungs were 
clear.  In addition, a November 1997 treatment record of an 
annual physical examination from the Allen Park VAMC 
indicates that the Veteran's lungs were clear to 
auscultation.  However, an October 2001 treatment record from 
the Detroit VAMC indicates a diagnosis of mild COPD.  In 
addition, a July 2001 chest computerized tomography (CT) 
report indicates findings compatible with COPD.  
Significantly, a September 2006 treatment record from the 
Detroit VAMC indicates that the Veteran reported that he 
began smoking at age eleven and currently smokes up to three 
packs of cigarettes in a given day.  There is no evidence of 
record that the Veteran has quit smoking.

In March 2002, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran had been diagnosed with emphysema a few years prior 
and that the Veteran reported that he smoked one pack of 
cigarettes a day for 40 years, but he is now smoking only 
one-half pack a day.  At the examination, the Veteran 
complained that, for the prior three years, he experienced a 
chronic cough with minimal expectoration and shortness of 
breath that was progressive and worsening with mild exertion.  
The Veteran reported that he cannot walk more than one-half 
to one block and cannot walk a flight of stairs, but that he 
can do simple daily activities.  The examiner diagnosed the 
Veteran with COPD.

In July 2007, the claims file was returned to the March 2002 
examiner for an opinion on whether the Veteran's COPD or 
emphysema is traceable to his period of active military 
service.  The examiner concluded that the Veteran's 
COPD/emphysema is not likely traceable to the Veteran's 
period of military service.  The examiner reasoned:

[At the March 2002 examination, the] 
Veteran was diagnosed as having COPD. . . 
.  At that time Veteran gave history of 
chronic respiratory symptoms since 1999.  
As per recent pulmonary consult (dated 
4/10/2007) at VAMC, Detroit; Veteran was 
diagnosed having emphysema in 1998/99.  
Shortness of breath has been going on 
since last 8 years, progressively getting 
worse.  Pulmonary function tests on 
7/31/01 (at VAMC, Detroit) revealed mild 
obstructive impairment.  

Veteran's old service medial records 
dated 10/11/1966 revealed mild shortness 
of breath after prolonged running but no 
documentation of lung conditions like 
emphysema or COPD.  Review of available 
immediate post discharge medical records 
(1969 through 1971) did not reveal COPD 
or Emphysema.  Chest x-ray report dated 
5/6/1977 failed to reveal any abnormality 
of the heart, lungs, mediastinum or bony 
thorax.

The Board finds that the March 2002 examiner provided a well-
reasoned opinion in July 2007, supported by the evidence of 
record, in which he did not attribute either the Veteran's 
current COPD or emphysema to active military service.  Thus, 
without competent medical evidence to the contrary, namely 
that which attributes a lung disability to his active 
military service, service connection is not warranted.  See 
38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his COPD or emphysema is attributable to his 
period of active military service, as a lay person, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions and arrived at medical conclusions contrary to 
the claims.  The Board relies on the examiner's opinion 
because of his expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for COPD or emphysema must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


	(CONTINUED ON NEXT PAGE)


ORDER

The petition to reopen a claim of service connection for a 
duodenal ulcer is denied.

Service connection for COPD or emphysema is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


